Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 9 November 2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter F. Malen Jr (Reg No. 45576) on 17 February 2022.
The claims are to recite as follows: 

3.	(Currently Amended)	A method, comprising:
identifying one or more source storages and a respective available stream count for each source storage;
identifying one or more target storages and a respective available stream count for each target storage; 
negotiating a maximum stream count for a combination of storages that includes the one or more source storages and the one or more target storages, in which the negotiation of the maximum stream count is based on: (i) the respective available stream counts for each source storage; and (ii) the respective available stream counts for each target storage, and the negotiation of the maximum stream count comprises comparing each source storage available stream count to a respective available stream count of each of the one or more target storages, and the comparison is performed in ascending order of the respective available stream counts of the one or more source storages;
creating, with a backup application, parallel cloning sessions based on the negotiated maximum stream count, wherein the parallel cloning sessions are created without the use of a default, or a manual, 
copying one or more savesets from the one or more source storages to the one or more target storages, wherein the copying is performed using the parallel cloning sessions. 

4.	(Previously Presented)	The method as recited in claim 3, wherein one of the source storages and/or one of the target storages has a number of available streams that is less than a supportable maximum number of streams.

5.	(Previously Presented)	The method as recited in claim 3, wherein negotiation of the maximum stream count is based on either: a combination of storages that includes one source storage and multiple target storages; or a combination of storages that includes multiple source storages and multiple target storages.

6.	(Previously Presented)	The method as recited in claim 3, further comprising performing the following after the one or more source storages and the one or more target storages have been identified:
sorting, for each source storage, the respective available streams of that source storage; and
sorting for each target storage, the respective available streams of that target storage.

 7.	(Previously Presented)	The method as recited in claim 3, wherein multiple target storages are identified, and only a single source storage is identified, and the available source storage streams are divided between the target storages based on the availability of target storage streams at each of the target storages.

8.	(Previously Presented)	The method as recited in claim 3, wherein the method is performed iteratively until one of the following is true: a number of available source storage streams is zero; or, a number of available target storage streams is zero. 

9.	(Previously Presented)	The method as recited in claim 3, wherein the number of source storages is the same as the number of target storages.
10.	(Previously Presented)	The method as recited in claim 3, wherein the number of identified source storages is different from the number of identified target storages.

11.	(Previously Presented)	The method as recited in claim 3, wherein the number of identified source storages is less than the number of identified target storages.

12.	(Previously Presented)	The method as recited in claim 3, further comprising subtracting the number of created parallel cloning sessions from the smaller of remaining available source storage streams or remaining available target storage streams.

13.	(Currently Amended)	A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising:
identifying one or more source storages and a respective available stream count for each source storage;
identifying one or more target storages and a respective available stream count for each target storage; 
negotiating a maximum stream count for a combination of storages that includes the one or more source storages and the one or more target storages, in 
creating, with a backup application, parallel cloning sessions based on the negotiated maximum stream count, wherein the parallel cloning sessions are created without the use of a default, or a manual, specification of a session count, and the parallel cloning sessions are created in such a way as to make optimal use, by the parallel cloning sessions, of the source storages and target storages without overutilizing the source storages and target storages; and
copying one or more savesets from the one or more source storages to the one or more target storages, wherein the copying is performed using the parallel cloning sessions.

14.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein one of the source storages and/or one of the target storages has a number of available streams that is less than a supportable maximum number of streams.

 15.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein negotiation of the maximum stream count is based on either: a combination of storages that includes one source storage and multiple target storages; or a combination of storages that includes multiple source storages and multiple target storages.

16.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein the operations further comprise performing the 
sorting, for each source storage, the respective available streams of that source storage; and
sorting for each target storage, the respective available streams of that target storage.

17.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein multiple target storages are identified, and only a single source storage is identified, and the available source storage streams are divided between the target storages based on the availability of target storage streams at each of the target storages.

18.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein the operations are performed iteratively until one of the following is true: a number of available source storage streams is zero; or, a number of available target storage streams is zero. 

19.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein the number of source storages is the same as the number of target storages.

20.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein the number of identified source storages is different from the number of identified target storages.

21.	(Previously Presented)	The non-transitory storage medium as recited in claim 13, wherein the number of identified source storages is less than the number of identified target storages.
 
22.	(Previously Presented)	The non-transitory storage medium as 

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 3) “…the negotiation of the maximum stream count comprises comparing each source storage available stream count to a respective available stream count of each of the one or more target storages, and the comparison is performed in ascending order of the respective available stream counts of the one or more source storages; creating, with a backup application, parallel cloning sessions based on the negotiated maximum stream count, wherein the parallel cloning sessions are created without the use of a default, or a manual, specification of a session count, and the parallel cloning sessions are created in such a way as to make optimal use, by the parallel cloning sessions, of the source storages and target storages without overutilizing the source storages and target storages; and copying one or more savesets from the one or more source storages to the one or more target storages, wherein the copying is performed using the parallel cloning sessions..”
 
[Claims 4-12 indicated allowable by virtue of depending from and incorporating the subject matter of claim 3.]

(Claim 13) “…the negotiation of the maximum stream count comprises comparing each source storage available stream count to a respective available stream count of 

[Claims 14-22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 13.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 9 November 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
The Office particularly points to the foregoing limitations and the accompanying arguments as grounds for withdrawing the 101 rejection: 
 creating, with a backup application, parallel cloning sessions based on the negotiated maximum stream count, wherein the parallel cloning sessions are created without the use of a default, or a manual, specification of a session count, and the parallel cloning sessions are created in such a way as to make optimal use, by the parallel cloning sessions, of the source storages and target storages without overutilizing the source storages and target storages; and
copying one or more savesets from the one or more source storages to the one or more target storages, wherein the copying is performed using the parallel cloning sessions. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137